Name: Commission Implementing Regulation (EU) NoÃ 757/2012 of 20Ã August 2012 suspending the introduction into the Union of specimens of certain species of wild fauna and flora
 Type: Implementing Regulation
 Subject Matter: cooperation policy;  environmental policy;  international trade;  trade
 Date Published: nan

 21.8.2012 EN Official Journal of the European Union L 223/31 COMMISSION IMPLEMENTING REGULATION (EU) No 757/2012 of 20 August 2012 suspending the introduction into the Union of specimens of certain species of wild fauna and flora THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 338/97 of 9 December 1996 on the protection of species of wild fauna and flora by regulating trade therein (1), and in particular Article 19(1) thereof, After consulting the Scientific Review Group, Whereas: (1) Article 4(6) of Regulation (EC) No 338/97 provides that the Commission may establish restrictions to the introduction of certain species into the Union in accordance with the conditions laid down in points (a) to (d) thereof. Furthermore, implementing measures for such restrictions have been laid down in Commission Regulation (EC) No 865/2006 of 4 May 2006 laying down detailed rules concerning the implementation of Council Regulation (EC) No 338/97 on the protection of species of wild fauna and flora by regulating trade therein (2). (2) A list of species for which the introduction into the Union is suspended was established in Commission Implementing Regulation (EU) No 828/2011 of 17 August 2011 suspending the introduction into the Union of specimens of certain species of wild fauna and flora (3). (3) On the basis of recent information, the Scientific Review Group has concluded that the conservation status of certain species listed in Annexes A and B to Regulation (EC) No 338/97 will be seriously jeopardised if their introduction into the Union from certain countries of origin is not suspended. The introduction of the following species should therefore be suspended: Canis lupus (hunting trophies) from Mongolia and Tajikistan; Ursus arctos (hunting trophies) from Kazakhstan; Profelis aurata, Polemaetus bellicosus, Terathopius ecaudatus and Varanus albigularis from Tanzania; Callosciurus erythraeus, Sciurus carolinensis and Sciurus niger (live specimens) from all States; Chamaeleo gracilis (wild specimens) from Ghana and Togo; Chamaeleo senegalensis (wild specimens) from Benin, Ghana and Togo; Chamaeleo senegalensis (ranched specimens with snout to vent length greater than 6 cm) from Benin; Varanus spinulosus from Solomon Islands; Kinixys belliana (wild specimens) from Benin and Ghana; Kinixys erosa (wild specimens) from Togo; Kinixys homeana (wild specimens), Pandinus imperator and Scleractinia spp. from Ghana; Kinixys homeana (ranched specimens greater than 8 cm straight carapace length) from Togo; Mantella cowani from Madagascar; Hippocampus erectus from Brazil; Hippocampus kuda from China; Tridacna crocea, Tridacna derasa, Tridacna maxima and Tridacna squamosa from Solomon Islands; Euphyllia paraancora, Euphyllia paradivisa, Euphyllia picteti, Euphyllia yaeyamaensis, Eguchipsammia fistula and Heliofungia actiniformis from Indonesia; Rauvolfia serpentina from Myanmar; Pterocarpus santalinus from India; Christensonia vietnamica from Vietnam; Myrmecophila tibicinis from Belize. (4) The Scientific Review Group has also concluded that, on the basis of the most recent available information, the suspension of the introduction into the Union of the following species should no longer be required: Falco cherrug from Armenia, Iraq, Mauretania and Tajikistan; Saiga tatarica from Kazakhstan and Russia; Callithrix geoffroyi from Brazil; Amazona autumnalis from Ecuador; Ara chloropterus from Argentina and Panama; Ara severus from Guyana; Aratinga acuticaudata from Uruguay; Cyanoliseus patagonus from Chile and Uruguay; Deroptyus accipitrinus from Peru; Triclaria malachitacea from Argentina and Brazil; Caiman crocodilus from El Salvador, Guatemala and Mexico; Calumma andringitraense, Calumma boettgeri, Calumma fallax, Calumma gallus, Calumma glawi, Calumma globifer, Calumma guillaumeti, Calumma malthe, Calumma marojezense, Calumma oshaughnessyi, Calumma vencesi, Furcifer bifidus, Furcifer petteri, Furcifer rhinoceratus, Furcifer willsii, Cycadaceae spp., Stangeriaceae spp. and Zamiaceae spp. from Madagascar; Heloderma suspectum from Mexico and the United States; Iguana iguana and Boa constrictor from El Salvador; Eunectes murinus from Paraguay; Chelonoidis denticulata from Bolivia and Ecuador; Tridacna gigas from Fiji, Micronesia, Palau, Papua New Guinea and Vanuatu; Anacamptis pyramidalis, Himantoglossum hircinum, Ophrys sphegodes, Orchis coriophora, Orchis laxiflora, Orchis provincialis, Orchis purpurea, Orchis simia, Serapias vomeracea and Spiranthes spiralis from Switzerland; Cephalanthera rubra, Dactylorhiza latifolia, Dactylorhiza russowii, Nigritella nigra and Ophrys insectifera from Norway; Dactylorhiza traunsteineri, Ophrys insectifera and Spiranthes spiralis from Liechtenstein. (5) The countries of origin of the species which are subject to new restrictions to introduction into the Union pursuant to this Regulation have all been consulted. (6) The list of species for which the introduction into the Union is suspended should therefore be amended and Implementing Regulation (EU) No 828/2011 should, for reasons of clarity, be replaced. (7) The measures provided for in this Regulation are in accordance with the opinion of the Committee on Trade in Wild Fauna and Flora, HAS ADOPTED THIS REGULATION: Article 1 Subject to the provisions of Article 71 of Regulation (EC) No 865/2006, the introduction into the Union of specimens of the species of wild fauna and flora listed in the Annex to this Regulation is suspended. Article 2 Implementing Regulation (EU) No 828/2011 is repealed. References to the repealed Regulation shall be construed as references to this Regulation. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 August 2012. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 61, 3.3.1997, p. 1. (2) OJ L 166, 19.6.2006, p. 1. (3) OJ L 211, 18.8.2011, p. 11. ANNEX Specimens of species included in Annex A to Regulation (EC) No 338/97 whose introduction into the Union is suspended Species Source(s) covered Specimen(s) covered Countries of origin Basis in Article 4(6), point: FAUNA CHORDATA MAMMALIA ARTIODACTYLA Bovidae Capra falconeri Wild Hunting trophies Uzbekistan (a) CARNIVORA Canidae Canis lupus Wild Hunting trophies Belarus, Kyrgyzstan, Mongolia, Tajikistan, Turkey (a) Felidae Ursidae Ursus arctos Wild Hunting trophies Canada (British Columbia), Kazakhstan (a) Ursus thibetanus Wild Hunting trophies Russia (a) AVES FALCONIFORMES Falconidae Falco cherrug Wild All Bahrain (a) Specimens of species included in Annex B to Regulation (EC) No 338/97 whose introduction into the Union is suspended Species Source(s) covered Specimen(s) covered Countries of origin Basis in Article 4(6), point: FAUNA CHORDATA MAMMALIA ARTIODACTYLA Bovidae Ovis vignei bocharensis Wild All Uzbekistan (b) Saiga borealis Wild All Russia (b) Cervidae Cervus elaphus bactrianus Wild All Uzbekistan (b) Hippopotamidae Hexaprotodon liberiensis (synonym Choeropsis liberiensis) Wild All Nigeria (b) Hippopotamus amphibius Wild All Gambia, Niger, Nigeria, Sierra Leone, Togo (b) Moschidae Moschus moschiferus Wild All Russia (b) CARNIVORA Eupleridae Cryptoprocta ferox Wild All Madagascar (b) Felidae Panthera leo Wild All Ethiopia (b) Profelis aurata Wild All Tanzania, Togo (b) Mustelidae Hydrictis maculicollis Wild All Tanzania (b) Odobenidae Odobenus rosmarus Wild All Greenland (b) MONOTREMATA Tachyglossidae Zaglossus bartoni Wild All Indonesia, Papua New Guinea (b) Zaglossus bruijni Wild All Indonesia (b) PHOLIDOTA Manidae Manis temminckii Wild All Democratic Republic of the Congo (b) PRIMATES Atelidae Alouatta guariba Wild All All (b) Ateles belzebuth Wild All All (b) Ateles fusciceps Wild All All (b) Ateles geoffroyi Wild All All (b) Ateles hybridus Wild All All (b) Lagothrix lagotricha Wild All All (b) Lagothrix lugens Wild All All (b) Lagothrix poeppigii Wild All All (b) Cercopithecidae Cercopithecus erythrogaster Wild All All (b) Cercopithecus erythrotis Wild All All (b) Cercopithecus hamlyni Wild All All (b) Cercopithecus mona Wild All Togo (b) Cercopithecus petaurista Wild All Togo (b) Cercopithecus pogonias Wild All Nigeria (b) Cercopithecus preussi (synonym C. lhoesti preussi) Wild All Nigeria (b) Colobus vellerosus Wild All Nigeria, Togo (b) Lophocebus albigena (synonym Cercocebus albigena) Wild All Nigeria (b) Macaca cyclopis Wild All All (b) Macaca sylvanus Wild All Algeria, Morocco (b) Piliocolobus badius (synonym Colobus badius) Wild All All (b) Galagidae Euoticus pallidus (synonym Galago elegantulus pallidus) Wild All Nigeria (b) Galago matschiei (synonym G. inustus) Wild All Rwanda (b) Lorisidae Arctocebus calabarensis Wild All Nigeria (b) Perodicticus potto Wild All Togo (b) Pithecidae Chiropotes chiropotes Wild All Guyana (b) Pithecia pithecia Wild All Guyana (b) RODENTIA Sciuridae Callosciurus erythraeus All Live All (d) Sciurus carolinensis All Live All (d) Sciurus niger All Live All (d) AVES ANSERIFORMES Anatidae Oxyura jamaicensis All Live All (d) CICONIIFORMES Balaenicipitidae Balaeniceps rex Wild All Tanzania (b) FALCONIFORMES Accipitridae Accipiter erythropus Wild All Guinea (b) Accipiter melanoleucus Wild All Guinea (b) Accipiter ovampensis Wild All Guinea (b) Aquila rapax Wild All Guinea (b) Aviceda cuculoides Wild All Guinea (b) Gyps africanus Wild All Guinea (b) Gyps bengalensis Wild All All (b) Gyps indicus Wild All All (b) Gyps rueppellii Wild All Guinea (b) Gyps tenuirostris Wild All All (b) Hieraaetus ayresii Wild All Cameroon, Guinea, Togo (b) Hieraaetus spilogaster Wild All Guinea, Togo (b) Leucopternis lacernulatus Wild All Brazil (b) Lophaetus occipitalis Wild All Guinea (b) Macheiramphus alcinus Wild All Guinea (b) Polemaetus bellicosus Wild All Cameroon, Guinea, Tanzania, Togo (b) Spizaetus africanus Wild All Guinea (b) Stephanoaetus coronatus Wild All CÃ ´te dIvoire, Guinea, Togo (b) Terathopius ecaudatus Wild All Tanzania (b) Torgos tracheliotus Wild All Cameroon, Sudan (b) Trigonoceps occipitalis Wild All CÃ ´te dIvoire, Guinea (b) Urotriorchis macrourus Wild All Guinea (b) Falconidae Falco chicquera Wild All Guinea, Togo (b) Sagittariidae Sagittarius serpentarius Wild All Cameroon, Guinea, Tanzania, Togo (b) GRUIFORMES Gruidae Balearica pavonina Wild All Guinea, Mali (b) Balearica regulorum Wild All Botswana, Burundi, Democratic Republic of the Congo, Kenya, South Africa, Zambia, Zimbabwe (b) Bugeranus carunculatus Wild All South Africa, Tanzania (b) PSITTACIFORMES Loriidae Charmosyna diadema Wild All All (b) Psittacidae Agapornis fischeri Wild All Tanzania (b) Agapornis nigrigenis Wild All All (b) Agapornis pullarius Wild All Democratic Republic of the Congo, CÃ ´te dIvoire, Guinea, Mali, Togo (b) Aratinga auricapillus Wild All All (b) Coracopsis vasa Wild All Madagascar (b) Deroptyus accipitrinus Wild All Suriname (b) Hapalopsittaca amazonina Wild All All (b) Hapalopsittaca pyrrhops Wild All All (b) Leptosittaca branickii Wild All All (b) Poicephalus gulielmi Wild All Cameroon, CÃ ´te dIvoire, Congo, Guinea (b) Poicephalus robustus Wild All Democratic Republic of the Congo, CÃ ´te dIvoire, Guinea, Mali, Nigeria, Togo, Uganda (b) Psittacus erithacus Wild All Benin, Equatorial Guinea, Liberia, Nigeria (b) Psittacus erithacus timneh Wild All Guinea, Guinea-Bissau (b) Psittrichas fulgidus Wild All All (b) Pyrrhura caeruleiceps Wild All Colombia (b) Pyrrhura pfrimeri Wild All Brazil (b) Pyrrhura subandina Wild All Colombia (b) STRIGIFORMES Strigidae Asio capensis Wild All Guinea (b) Bubo lacteus Wild All Guinea (b) Bubo poensis Wild All Guinea (b) Glaucidium capense Wild All Rwanda (b) Glaucidium perlatum Wild All Cameroon, Guinea (b) Ptilopsis leucotis Wild All Guinea (b) Scotopelia bouvieri Wild All Cameroon (b) Scotopelia peli Wild All Guinea (b) REPTILIA CROCODYLIA Alligatoridae Palaeosuchus trigonatus Wild All Guyana (b) Crocodylidae Crocodylus niloticus Wild All Madagascar (b) SAURIA Agamidae Uromastyx dispar Wild All Algeria, Mali, Sudan (b) Uromastyx geyri Wild All Mali, Niger (b) Chamaeleonidae Brookesia decaryi Wild All Madagascar (b) Calumma ambreense Wild All Madagascar (b) Calumma brevicorne Wild All Madagascar (b) Calumma capuroni Wild All Madagascar (b) Calumma cucullatum Wild All Madagascar (b) Calumma furcifer Wild All Madagascar (b) Calumma gastrotaenia Wild All Madagascar (b) Calumma guibei Wild All Madagascar (b) Calumma hilleniusi Wild All Madagascar (b) Calumma linota Wild All Madagascar (b) Calumma nasutum Wild All Madagascar (b) Calumma parsonii Wild All Madagascar (b) Calumma peyrierasi Wild All Madagascar (b) Calumma tsaratananense Wild All Madagascar (b) Calumma vatosoa Wild All Madagascar (b) Chamaeleo camerunensis Wild All Cameroon (b) Chamaeleo deremensis Wild All Tanzania (b) Chamaeleo eisentrauti Wild All Cameroon (b) Chamaeleo feae Wild All Equatorial Guinea (b) Chamaeleo fuelleborni Wild All Tanzania (b) Chamaeleo gracilis Wild All Benin, Ghana, Togo (b) Ranched All Benin (b) Ranched Snout to vent length greater than 8 cm Togo (b) Chamaeleo montium Wild All Cameroon (b) Chamaeleo senegalensis Wild All Benin, Ghana, Togo (b) Ranched Snout to vent length greater than 6 cm Benin, Togo (b) Chamaeleo werneri Wild All Tanzania (b) Chamaeleo wiedersheimi Wild All Cameroon (b) Furcifer angeli Wild All Madagascar (b) Furcifer antimena Wild All Madagascar (b) Furcifer balteatus Wild All Madagascar (b) Furcifer belalandaensis Wild All Madagascar (b) Furcifer campani Wild All Madagascar (b) Furcifer labordi Wild All Madagascar (b) Furcifer minor Wild All Madagascar (b) Furcifer monoceras Wild All Madagascar (b) Furcifer nicosiai Wild All Madagascar (b) Furcifer tuzetae Wild All Madagascar (b) Cordylidae Cordylus mossambicus Wild All Mozambique (b) Cordylus tropidosternum Wild All Mozambique (b) Cordylus vittifer Wild All Mozambique (b) Gekkonidae Phelsuma abbotti Wild All Madagascar (b) Phelsuma antanosy Wild All Madagascar (b) Phelsuma barbouri Wild All Madagascar (b) Phelsuma berghofi Wild All Madagascar (b) Phelsuma breviceps Wild All Madagascar (b) Phelsuma comorensis Wild All Comoros (b) Phelsuma dubia Wild All Comoros, Madagascar (b) Phelsuma flavigularis Wild All Madagascar (b) Phelsuma guttata Wild All Madagascar (b) Phelsuma hielscheri Wild All Madagascar (b) Phelsuma klemmeri Wild All Madagascar (b) Phelsuma laticauda Wild All Comoros (b) Phelsuma malamakibo Wild All Madagascar (b) Phelsuma masohoala Wild All Madagascar (b) Phelsuma modesta Wild All Madagascar (b) Phelsuma mutabilis Wild All Madagascar (b) Phelsuma pronki Wild All Madagascar (b) Phelsuma pusilla Wild All Madagascar (b) Phelsuma seippi Wild All Madagascar (b) Phelsuma serraticauda Wild All Madagascar (b) Phelsuma standingi Wild All Madagascar (b) Phelsuma v-nigra Wild All Comoros (b) Uroplatus ebenaui Wild All Madagascar (b) Uroplatus fimbriatus Wild All Madagascar (b) Uroplatus guentheri Wild All Madagascar (b) Uroplatus henkeli Wild All Madagascar (b) Uroplatus lineatus Wild All Madagascar (b) Uroplatus malama Wild All Madagascar (b) Uroplatus phantasticus Wild All Madagascar (b) Uroplatus pietschmanni Wild All Madagascar (b) Uroplatus sikorae Wild All Madagascar (b) Scincidae Corucia zebrata Wild All Solomon Islands (b) Varanidae Varanus albigularis Wild All Tanzania (b) Varanus beccarii Wild All Indonesia (b) Varanus dumerilii Wild All Indonesia (b) Varanus exanthematicus Wild All Benin, Togo (b) Ranched Greater than 35 cm total length Benin, Togo (b) Varanus jobiensis (synonym V. karlschmidti) Wild All Indonesia (b) Varanus niloticus Wild All Benin, Togo (b) Ranched Greater than 35 cm total length Benin (b) Ranched All Togo (b) Varanus ornatus Wild All Togo (b) Ranched All Togo (b) Varanus salvadorii Wild All Indonesia (b) Varanus spinulosus Wild All Solomon Islands (b) SERPENTES Boidae Boa constrictor Wild All Honduras (b) Calabaria reinhardtii Wild All Togo (b) Ranched All Benin, Togo (b) Elapidae Naja atra Wild All Laos (b) Naja kaouthia Wild All Laos (b) Naja siamensis Wild All Laos (b) Pythonidae Liasis fuscus Wild All Indonesia (b) Morelia boeleni Wild All Indonesia (b) Python molurus Wild All China (b) Python natalensis Ranched All Mozambique (b) Python regius Wild All Benin, Guinea (b) Python reticulatus Wild All Malaysia (Peninsular) (b) Python sebae Wild All Mauritania (b) TESTUDINES Emydidae Chrysemys picta All Live All (d) Trachemys scripta elegans All Live All (d) Geoemydidae Batagur borneoensis Wild All All (b) Cuora amboinensis Wild All Indonesia, Malaysia, Vietnam (b) Cuora galbinifrons Wild All China, Laos, Vietnam (b) Heosemys spinosa Wild All Indonesia (b) Leucocephalon yuwonoi Wild All Indonesia (b) Malayemys subtrijuga Wild All Indonesia (b) Notochelys platynota Wild All Indonesia (b) Siebenrockiella crassicollis Wild All Indonesia (b) Podocnemididae Erymnochelys madagascariensis Wild All Madagascar (b) Peltocephalus dumerilianus Wild All Guyana (b) Podocnemis lewyana Wild All All (b) Podocnemis unifilis Wild All Suriname (b) Testudinidae Geochelone sulcata Ranched All Benin, Togo (b) Gopherus agassizii Wild All All (b) Gopherus berlandieri Wild All All (b) Indotestudo forstenii Wild All All (b) Indotestudo travancorica Wild All All (b) Kinixys belliana Wild All Benin, Ghana, Mozambique (b) Ranched Greater than 5 cm straight carapace length Benin (b) Kinixys erosa Wild All Togo (b) Kinixys homeana Wild All Benin, Ghana, Togo (b) Ranched All Benin (b) Ranched Greater than 8 cm straight carapace length Togo (b) Kinixys spekii Wild All Mozambique (b) Manouria emys Wild All Indonesia (b) Manouria impressa Wild All Vietnam (b) Stigmochelys pardalis Wild All Democratic Republic of the Congo, Mozambique, Uganda (b) Ranched All Mozambique, Zambia (b) Source F (1) All Zambia (b) Testudo horsfieldii Wild All Kazakhstan (b) Trionychidae Amyda cartilaginea Wild All Indonesia (b) Chitra chitra Wild All Malaysia (b) Pelochelys cantorii Wild All Indonesia (b) AMPHIBIA ANURA Dendrobatidae Cryptophyllobates azureiventris Wild All Peru (b) Dendrobates variabilis Wild All Peru (b) Dendrobates ventrimaculatus Wild All Peru (b) Mantellidae Mantella aurantiaca Wild All Madagascar (b) Mantella bernhardi Wild All Madagascar (b) Mantella cowani Wild All Madagascar (b) Mantella crocea Wild All Madagascar (b) Mantella expectata Wild All Madagascar (b) Mantella milotympanum (syn. M. aurantiaca milotympanum) Wild All Madagascar (b) Mantella viridis Wild All Madagascar (b) Microhylidae Scaphiophryne gottlebei Wild All Madagascar (b) Ranidae Conraua goliath Wild All Cameroon (b) Rana catesbeiana All Live All (d) ACTINOPTERYGII PERCIFORMES Labridae Cheilinus undulatus Wild All Indonesia (b) SYNGNATHIFORMES Syngnathidae Hippocampus barbouri Wild All Indonesia (b) Hippocampus comes Wild All Indonesia (b) Hippocampus erectus Wild All Brazil (b) Hippocampus histrix Wild All Indonesia (b) Hippocampus kelloggi Wild All Indonesia (b) Hippocampus kuda Wild All China, Indonesia, Vietnam (b) Hippocampus spinosissimus Wild All Indonesia (b) ARTHROPODA ARACHNIDA ARANEAE Theraphosidae Brachypelma albopilosum Wild All Nicaragua (b) SCORPIONES Scorpionidae Pandinus imperator Wild All Ghana (b) Ranched All Benin (b) INSECTA LEPIDOPTERA Papilionidae Ornithoptera croesus Wild All Indonesia (b) Ornithoptera urvillianus Wild All Solomon Islands (b) Ranched All Solomon Islands (b) Ornithoptera victoriae Wild All Solomon Islands (b) Ranched All Solomon Islands (b) MOLLUSCA BIVALVIA VENEROIDA Tridacnidae Hippopus hippopus Wild All New Caledonia, Tonga, Vanuatu, Vietnam (b) Tridacna crocea Wild All Fiji, Solomon Islands, Tonga, Vanuatu, Vietnam (b) Tridacna derasa Wild All Fiji, New Caledonia, Philippines, Palau, Solomon Islands, Tonga, Vanuatu, Vietnam (b) Tridacna gigas Wild All Marshall Islands, Solomon Islands, Tonga, Vietnam (b) Tridacna maxima Wild All Micronesia, Fiji, Marshall Islands, Mozambique, New Caledonia, Solomon Islands, Tonga, Vanuatu, Vietnam (b) Tridacna rosewateri Wild All Mozambique (b) Tridacna squamosa Wild All Fiji, Mozambique, New Caledonia, Solomon Islands, Tonga, Vanuatu, Vietnam (b) Tridacna tevoroa Wild All Tonga (b) GASTROPODA MESOGASTROPODA Strombidae Strombus gigas Wild All Grenada, Haiti (b) CNIDARIA ANTHOZOA HELIOPORACEA Helioporidae Heliopora coerulea Wild All Solomon Islands (b) SCLERACTINIA Scleractinia spp. Wild All Ghana (b) Agariciidae Agaricia agaricites Wild All Haiti (b) Caryophylliidae Catalaphyllia jardinei Wild All except maricultured specimens attached to artificial substrates Indonesia (b) Catalaphyllia jardinei Wild All Solomon Islands (b) Euphyllia cristata Wild All except maricultured specimens attached to artificial substrates Indonesia (b) Euphyllia divisa Wild All except maricultured specimens attached to artificial substrates Indonesia (b) Euphyllia fimbriata Wild All except maricultured specimens attached to artificial substrates Indonesia (b) Euphyllia paraancora Wild All except maricultured specimens attached to artificial substrates Indonesia (b) Euphyllia paradivisa Wild All except maricultured specimens attached to artificial substrates Indonesia (b) Euphyllia picteti Wild All except maricultured specimens attached to artificial substrates Indonesia (b) Euphyllia yaeyamaensis Wild All except maricultured specimens attached to artificial substrates Indonesia (b) Plerogyra spp. Wild All except maricultured specimens attached to artificial substrates Indonesia (b) Dendrophylliidae Eguchipsammia fistula Wild All Indonesia (b) Faviidae Favites halicora Wild All Tonga (b) Platygyra sinensis Wild All Tonga (b) Fungiidae Heliofungia actiniformis Wild All Indonesia (b) Merulinidae Hydnophora microconos Wild All except maricultured specimens attached to artificial substrates Indonesia (b) Mussidae Acanthastrea hemprichii Wild All Tonga (b) Blastomussa spp. Wild All except maricultured specimens attached to artificial substrates Indonesia (b) Cynarina lacrymalis Wild All except maricultured specimens attached to artificial substrates Indonesia (b) Scolymia vitiensis Wild All Tonga (b) Scolymia vitiensis Wild All except maricultured specimens attached to artificial substrates Indonesia (b) Pocilloporidae Seriatopora stellata Wild All Indonesia (b) Trachyphylliidae Trachyphyllia geoffroyi Wild All Fiji (b) Trachyphyllia geoffroyi Wild All except maricultured specimens attached to artificial substrates Indonesia (b) FLORA Amaryllidaceae Galanthus nivalis Wild All Bosnia and Herzegovina, Switzerland, Ukraine (b) Apocynaceae Pachypodium inopinatum Wild All Madagascar (b) Pachypodium rosulatum Wild All Madagascar (b) Pachypodium sofiense Wild All Madagascar (b) Rauvolfia serpentina Wild All Myanmar (b) Cycadaceae Cycadaceae spp. Wild All Mozambique, Vietnam (b) Euphorbiaceae Euphorbia ankarensis Wild All Madagascar (b) Euphorbia banae Wild All Madagascar (b) Euphorbia berorohae Wild All Madagascar (b) Euphorbia bongolavensis Wild All Madagascar (b) Euphorbia bulbispina Wild All Madagascar (b) Euphorbia duranii Wild All Madagascar (b) Euphorbia fianarantsoae Wild All Madagascar (b) Euphorbia guillauminiana Wild All Madagascar (b) Euphorbia iharanae Wild All Madagascar (b) Euphorbia kondoi Wild All Madagascar (b) Euphorbia labatii Wild All Madagascar (b) Euphorbia lophogona Wild All Madagascar (b) Euphorbia millotii Wild All Madagascar (b) Euphorbia neohumbertii Wild All Madagascar (b) Euphorbia pachypodioides Wild All Madagascar (b) Euphorbia razafindratsirae Wild All Madagascar (b) Euphorbia suzannae-marnierae Wild All Madagascar (b) Euphorbia waringiae Wild All Madagascar (b) Leguminosae Pterocarpus santalinus Wild All India (b) Orchidaceae Anacamptis pyramidalis Wild All Turkey (b) Barlia robertiana Wild All Turkey (b) Christensonia vietnamica Wild All Vietnam (b) Cypripedium japonicum Wild All China, North Korea, Japan, South Korea (b) Cypripedium macranthos Wild All South Korea, Russia (b) Cypripedium margaritaceum Wild All China (b) Cypripedium micranthum Wild All China (b) Dactylorhiza romana Wild All Turkey (b) Dendrobium bellatulum Wild All Vietnam (b) Dendrobium nobile Wild All Laos (b) Dendrobium wardianum Wild All Vietnam (b) Myrmecophila tibicinis Wild All Belize (b) Ophrys holoserica Wild All Turkey (b) Ophrys pallida Wild All Algeria (b) Ophrys tenthredinifera Wild All Turkey (b) Ophrys umbilicata Wild All Turkey (b) Orchis coriophora Wild All Russia, (b) Orchis italica Wild All Turkey (b) Orchis mascula Wild/Ranched All Albania (b) Orchis morio Wild All Turkey (b) Orchis pallens Wild All Russia (b) Orchis punctulata Wild All Turkey (b) Orchis purpurea Wild All Turkey (b) Orchis simia Wild All Bosnia and Herzegovina, Croatia, former Yugoslav Republic of Macedonia, Turkey (b) Orchis tridentata Wild All Turkey (b) Orchis ustulata Wild All Russia (b) Phalaenopsis parishii Wild All Vietnam (b) Serapias cordigera Wild All Turkey (b) Serapias parviflora Wild All Turkey (b) Serapias vomeracea Wild All Turkey (b) Primulaceae Cyclamen intaminatum Wild All Turkey (b) Cyclamen mirabile Wild All Turkey (b) Cyclamen pseudibericum Wild All Turkey (b) Cyclamen trochopteranthum Wild All Turkey (b) Stangeriaceae Stangeriaceae spp. Wild All Mozambique, Vietnam (b) Zamiaceae Zamiaceae spp. Wild All Mozambique, Vietnam (b) (1) Animals born in captivity but for which the criteria of Chapter XIII of Regulation (EC) No 865/2006 are not met, as well as parts and derivatives thereof.